The affidavits proving or tending to prove that contradictory statements were made by the witness Woodbury, while not sufficient in themselves to require a new trial, were, none the less, of such importance that the cause of justice would be promoted by causing Woodbury to be produced as a witness and subjected to the test of cross-examination.
Following the practice in People v. Shilitano (215 N.Y. 715), the determination of the appeal will be withheld until the fall session of the court to the end that an *Page 566 
opportunity may be given to the defendant to renew his motions for a new trial and an opportunity given to the trial judge to require the production of witnesses before him.